Citation Nr: 1543863	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-29 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher disability rating for type II diabetes mellitus (DMII), currently rated as 20 percent disabling.

2.  Entitlement to a higher disability rating for peripheral neuropathy of the right hand (major), currently rated as 20 percent disabling.

3.  Entitlement to a higher disability rating for peripheral neuropathy of the left hand, currently rated as 20 percent disabling.

4.  Entitlement to a higher disability rating for peripheral neuropathy of the right foot, currently rated as 10 percent disabling.

5.  Entitlement to a higher disability rating for peripheral neuropathy of the left foot, currently rated as 10 percent disabling.

6.  Entitlement to a higher disability rating for hypertension, currently rated as 10 percent disabling.


7.  Entitlement to an initial disability rating higher than 10 percent for residuals of low grade angiosarcoma of the right breast.

8.  Entitlement to an initial compensable disability rating for excisional biopsy scar of right chest wall.

9.  Entitlement to an initial compensable disability rating for erectile dysfunction (ED).

10.  Entitlement to higher disability ratings for service-connected coronary artery disease (CAD), initially rated as 10 percent disabling prior to June 15, 2013, and as 60 percent disabling since.  

11.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

12.  Entitlement to service connection for varicose veins.

13.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2012, August 2013, September 2014, and January 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the April 2012 decision, the RO granted service connection for CAD associated with herbicide exposure and assigned a 10 percent disability rating, effective October 14, 2011.  

In the August 2013 decision, the RO granted service connection for residuals of low grade angiosarcoma of the right breast and for right chest wall excisional biopsy scar, assigning 10 percent and noncompensable disability ratings, respectively, effective October 9, 2012; increased the disability ratings for peripheral neuropathy of the right and left hands each to 20 percent, effective March 12, 2013; continued the 20 percent disability rating for DMII, and the 10 percent disability ratings for hypertension and peripheral neuropathy of the bilateral feet; denied entitlement to TDIU; and included ED as part of the Veteran's service-connected DMII, assigning special monthly compensation (SMC) based on loss of use of creative organ, effective March 12, 2013.

In the September 2014 and January 2015 decisions, the RO, in relevant part, denied entitlement to service connection for COPD and for varicose veins.

In a September 2013 rating decision, the RO extended the effective date for service connection for CAD and the initial 10 percent disability rating back to December 29, 2010, and then increased the disability rating for CAD to 60 percent, effective June 15, 2013.

The Veteran testified at a hearing before the undersigned in April 2015.  A hearing transcript is of record.

The issue of entitlement to service connection for pin strokes was raised in an October 2013 claim, and although addressed in an April 2014 VA examination report, the issue has not specifically been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to higher disability ratings for DMII, CAD, peripheral neuropathy of the four extremities, hypertension, residuals of low grade angiosarcoma of the right breast, and residual biopsy scar, entitlement to service connection for COPD and for varicose veins, and entitlement to an extraschedular rating and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's disability from ED is manifested by sexual dysfunction without deformity of the penis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7. 4.10, 4.31, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required.

Regarding the duty to assist, VA has obtained the Veteran's private treatment records, and while the record indicates the existence of outstanding private treatment records, there is no indication that these records are for ED.  Additionally, the Veteran has been afforded an adequate VA examination.  No other relevant records have been identified.  Thus, all available evidence is of record.

VA employees, including Board personnel, have two distinct duties when conducting hearings-the duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103(c) (2)).  

At the Veteran's April 2015 Board hearing, the undersigned clarified the relevant issue, and discussed the rating criteria and necessary evidence to obtain a higher rating.  The Veteran was, in general, asked about outstanding evidence that could substantiate his claims.  There has been no allegation of a failure to comply with Bryant duties.  The Bryant duties were, therefore, met.

The duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating entitlement to higher initial rating.  38 U.S.C.A. § 5103A(a)(2) (West 2014).

II.  Initial Disability Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

In evaluating the severity of a disability, it is essential trace the Veteran's medical history by considering the whole recorded history; thereby ensuring that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2015); see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When considering initial ratings, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any material issue, the Board gives the benefit of the doubt to the claimant.  Id.

In the instant appeal, the Veteran has sought a compensable rating for erectile dysfunction because of a reported inability to achieve erections due to medications for other disabilities.  In addition to the noncompensable evaluation that has been assigned for ED, he has also been awarded SMC for loss of use of a creative organ.  See 38 C.F.R. § 3.350(a) (2015). 

The Veteran's ED has been evaluated pursuant to 38 C.F.R. Part 4, Diagnostic Code 7522.  These criteria provide that when there is penis deformity with loss of erectile power, a 20 percent disability rating will be assigned.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

The Veteran has reported the loss of erectile power, and he has reported an inability to take ED medication because of other disabilities.  Nonetheless, the competent evidence of record does not indicate, and he has not contended, that he has any deformity of his penis.  Moreover, examination of the Veteran's genitalia during VA examination in June 2013 revealed entirely normal results.  Additionally, the private medical records associated with claims file are negative for any suggestion or indication that the Veteran had any deformity of his genitalia or that has been treated for such.  

The evidence is against a compensable rating for ED pursuant to the rating criteria found at 38 C.F.R. § 4.115b, Diagnostic Code 7522.  While the Veteran has pointed to the loss of erectile function due to medications for other disabilities and the record attributes his ED to DMII, the award of special monthly compensation is intended to compensate for that disability.  There is no basis for additional compensation for the disability. 

A preponderance of the evidence is against the assignment of a compensable rating.  Therefore, the claim of entitlement to an initial compensable disability rating for service-connected ED must be denied.  38 U.S.C.A. § 5107(a); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

Given the need to fully evaluate the effect of the Veteran's ED on his employability, it would be premature to decide whether extraschedular consideration is warranted at this time.  Thus, the issue is remanded as noted below.  Cf. Brambley v. Principi, 17 Vet. App. 20, 24 (2003).


ORDER

Entitlement to an initial compensable disability rating for erectile dysfunction is denied.  


REMAND

The record reflects that the Veteran received recent private treatment for multiple disabilities, including DMII and hypertension, from Dr. Thomas Jantz.  While a June 2013 visit summary from Dr. Jantz is of record, a complete copy of treatment records dated since August 2011 does not appear to have been obtained.  Cf. 38 C.F.R. § 3.159(c) (2015).  Additionally, in November 2013, the Veteran provided authorization for VA to obtain private records from a William Halford, M.D., and treatment records from Amanda Olson, including for treatment rendered on August 24, 2015, however, it does not appear that these recent identified records were requested on his behalf.  Id.  

During VA examination conducted in June 2013, three blood pressure readings were taken.  During his April 2015 Board hearing, the Veteran reported having higher blood pressure levels on home testing readings.  The evidence suggests that his hypertension has increased in severity.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

During VA examination in April 2014, a VA examiner reported findings of electrocardiogram results from June 2013, findings from a chest x-ray dated in January 2011, and a left ventricular ejection fraction from testing in November 2010.  The examination did not report current findings.  A new VA examination is warranted based on review of all evidence of record.  38 C.F.R. § 4.2 (2015).

The Veteran testified during his April 2015 hearing that his diabetes had required more intensive treatment that previously reflected.  He specifically noted that he required a higher dosage of insulin and he insinuated that his private physician had instructed him to limit some activities.  Prior examination reports provide no indication that he required regulation of activities.  Similarly, he testified that his peripheral neuropathy was increasing in severity.  A new examination for DMII and associated peripheral neuropathy is warranted. Cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

During an August 2014 private primary care consultation with Dr. Olson, the Veteran expressed concern over the area where his angiosarcoma had been removed, and was seeking additional consultation.  Dr. Olson noted that she was referring him for a dermatological appointment.  Any available dermatological treatment records are required.  See 38 C.F.R. § 3.159.

In March 2015, following issuance of the September 2014 and January 2015 rating decisions that denied entitlement to service connection for COPD and for varicose veins, the Veteran submitted a timely NOD with respect to those issues.  Before the Board can consider those claims on appeal, however, it is required to remand them for issuance of an SOC.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board cannot fairly adjudicate the TDIU claim without obtaining an adequate medical opinion regarding the effects of the Veteran's service-connected disabilities, together, on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining necessary authorization, obtain the Veteran's private treatment records from Dr. Thomas Jantz, dated since August 2011, and from William Halford, M.D., dated since September 2011, and obtain treatment records from Amanda Olson dated on August 24, 2015.  Additionally, obtain any private dermatology treatment records and any other outstanding records identified by the Veteran.

2.  If new evidence indicates that the residuals of low grade angiosarcoma, and/or the associated residual biopsy scar, have increased in severity, schedule him for a new VA dermatology examination to determine the current severity of the service-connected disabilities. 

3.  Then, schedule the Veteran for a new VA examination for diabetes and associated peripheral neuropathy.  The examiner should review the claims file, including this REMAND.  

The examiner should describe the current severity and manifestations/complications attributable to the Veteran's service-connected DMII and associated peripheral neuropathy.  

4.  Schedule the Veteran for a new VA cardiology and hypertension examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should provide an opinion as to whether the Veteran's service connected disabilities (i.e., coronary artery disease, type II diabetes mellitus with erectile dysfunction, peripheral neuropathy of all four extremities, hypertension, and residuals of angiosarcoma on right breast, with residual scar), together, render him unable to work in occupations that he would otherwise be qualified to perform.

The examiner must provide reasons for all opinions.

5.  Issue a statement of the case with respect to the issues of entitlement to service connection for chronic obstructive pulmonary disorder and varicose veins.  These issues should not be certified or returned to the Board unless a timely substantive appeal is submitted.

6.  Determine whether the erectile dysfunction issues, together with the Veteran's other higher rating claim issues should be referred for consideration of entitlement to an extraschedular rating.

7.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


